The State has filed a motion for rehearing vigoriously attacking the correctness of our opinion reversing and remanding. Appellant has filed an equally persuasive replication thereto. Each is supported by strong arguments, and many authorities are cited in support of the propositions contended for by the respective attorneys.
Further consideration of the questions discussed in the original opinion confirm us in the conviction that they were properly disposed of, and the motion for rehearing will be overruled.
Overruled.